                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                      IN THE UNITED STATES DISTRICT COURT                               May 13, 2019
                      FOR THE SOUTHERN DISTRICT OF TEXAS                             David J. Bradley, Clerk
                                HOUSTON DIVISION

UNITED STATES OF AMERICA                    §
                                            §
                                            §
                                            §
VS.                                         §       CRIMINAL ACTION NO. H-95-159
                                            §
                                            §
THADDIUS CHRISTOPHER GOINS                  §
                                            §
                                            §

                                         ORDER

       Thaddius C. Goins has filed a Motion for Reduction of Sentence under 18 U.S.C. § 3582.

(Docket Entry No. 290). Goins asks the court to consider reducing his sentence under the First

Step Act, which allows judges to apply the Fair Sentencing Act retroactively to change the length

of some mandatory minimum penalties.

       Goins was convicted of conspiracy to possess with intent to distribute in excess of 50

grams of cocaine base, and aiding and abetting the possession with intent to distribute in excess

of 50 grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(A) and 846, and 21

U.S.C. §§ 841(a)(1), (b)(1)(A), and 18 U.S.C. § 2. In February 1996, Goins was sentenced to

concurrent 380-month terms on both charges.

       In January 2004, the court granted the government’s Motion for a Reduction of Sentence

under Rule 35 and reduced the sentence to 336 months. In November 2015, Goins’s sentence

was reduced on a Motion for Sentence Reduction under 18 U.S.C. § 3582(c)(2) to a 302-month

prison term.



                                                1
       Under the First Step Act and the Fair Sentencing Act, a violation of 21 U.S.C.

§ 841(b)(1)(A)(iii) now requires distribution of 280 grams or more of a mixture or substance

containing cocaine base. Goins’s relevant conduct outlined in the Offense Conduct section of

the Presentence Report held him accountable for 2.9 kilograms of cocaine base. This amount

meets the threshold for a 21 U.S.C. § 841(b)(1)(A)(iii) offense, even considering the heightened

drug amounts required for a mandatory minimum sentence under the Fair Sentencing Act.

Goins’s 10-year mandatory minimum does not change, and he is not eligible for a reduced

sentence.

       Goins’s motion, (Docket Entry No. 290), is denied.

              SIGNED on May 13, 2019, at Houston, Texas.




                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge




                                               2
3
